Citation Nr: 1107828	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO. 09-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than December 21, 
2009, for the assignment of a 70 percent evaluation for 
posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial rating for PTSD, rated as 30 
percent disabling from July 1, 2006, 50 percent disabling as of 
June 4, 2007, and 70 percent disabling as of  December 21, 2009.

3. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to June 2006.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2007 and February 
2010 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The July 2007 rating decision revised the initial ratings 
assigned for PTSD upward from a noncompensable rating to a 30 
percent rating from July 1, 2006 (the day after discharge from 
service), and a 50 percent rating effective from June 4, 2007. A 
notice of disagreement was received in July 2008, in which the 
Veteran contended that a rating of greater than 50 percent was 
warranted. A statement of the case on the issue of entitlement to 
a rating in excess of 50 percent for PTSD was issued in January 
2009 and a VA Form 9 was received in January 2009.

The February 2010 rating decision on appeal assigned a staged 
initial rating of 70 percent for PTSD effective from December 21, 
2009. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings).

In March 2010 the RO received in notice of disagreement in which 
the Veteran contended that an earlier effective date of July 29, 
2009, was warranted for a 70 percent rating for PTSD. A statement 
of the case on the issue of entitlement to an effective date 
earlier than December 21, 2009, for the assignment of a 70 
percent evaluation for PTSD (increased from 50 percent) was 
issued in March 2010, and a VA Form 9 was received in March 2010. 



Although the RO has assigned staged ratings of 30, 50 and 70 
percent for the Veteran's PTSD, the Veteran has continued his 
appeal for still-higher ratings. See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board will grant an earlier effective date of April 3, 2007, 
for a 70 percent rating for PTSD. The Veteran's combined 
schedular rating for service-connected disabilities is in excess 
of 70 percent and he has alleged that he cannot maintain 
employment due to PTSD. A claim for a TDIU is therefore raised 
and to be considered part and parcel of the current appeal. See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record, and that when evidence of unemployability 
is submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability).

The Veteran withdrew a prior request for a Board hearing by 
written correspondence received in September 2010.

The claims for a higher initial rating for PTSD and for a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The earliest evidence currently of record of a worsening of the 
Veteran's PTSD to an extent consistent with the criteria for a 
staged initial rating of 70 percent consists of VA records of 
treatment beginning on April 3, 2007.





CONCLUSION OF LAW

The criteria for an earlier effective date of April 3, 2007, for 
a rating of 70 percent for PTSD are met. 38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has granted an effective date of December 21, 2009, for an 
increased rating of 70 percent for PTSD. The Veteran appeals for 
an earlier effective date of July 29, 2009, for a 70 percent 
rating for PTSD. In this decision, the Board will find that the 
medical evidence currently of record is sufficient to show that 
it was ascertainable that the Veteran's PTSD had worsened and 
that a 70 percent rating was warranted on April 3, 2007. 
Accordingly, an earlier effective date for a 70 percent rating 
for PTSD of April 3, 2007, will be granted.

By today granting the Veteran's appeal for an earlier effective 
for a schedular rating of 70 percent for PTSD based on the 
evidence of record, the Board will establish that the schedular 
criteria for a TDIU are met from April 3, 2007, forward. See 38 
C.F.R. § 4.16(b). However, the Board will find that the evidence 
is currently insufficient to adjudicate the Veteran's claims for 
a higher initial rating for PTSD and for a TDIU. Thus, further 
development and adjudication of those remaining matters on appeal 
will be directed in the remand section of this decision, below.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 


First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As discussed below, sufficient evidence is of record to grant the 
claim for an earlier effective for a rating of 70 percent for 
PTSD. The Board will grant an earlier effective date of April 3, 
2007, for the 70 percent rating. This is an effective date more 
than two years earlier than the effective date of July 29, 2009, 
for a 70 percent rating sought on appeal. See statement of 
Veteran's representative dated in March 2010; notice of 
disagreement signed by Veteran in March 2010. Thus the Board's 
decision with respect to the claim for an effective date earlier 
than July 9, 2009, for a rating of 70 percent for PTSD is a grant 
of a benefit substantially greater than the benefit sought on 
appeal for this specific issue. Accordingly, no further notice or 
development is needed with respect to this issue.

The claims for a higher initial rating for PTSD and for a TDIU 
will be addressed in the remand section of this decision, below.


Merits of the Claim

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. 

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records. 38 C.F.R. §§ 4.2, 4.41. The 
determination of whether an increased evaluation is warranted is 
based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, is an original 
claim as opposed to a new claim for increase. Fenderson v. West, 
12 Vet. App. 119 (1999). In such cases, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings. Id. 

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss. A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and the inability to establish and 
maintain effective relationships. Id. A 100 percent rating is 
warranted if there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported during the rating period on 
appeal. GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities. GAF scores from 81 to 90 represent 
absent or minimal symptoms. GAF scores from 71 to 80 represent no 
more than slight impairment of in social, occupational or school 
functioning. GAF scores of 61 to 70 represent some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or schooling functioning (e.g., 
occasionally truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers). GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school). A score from 21 to 30 
is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas. A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute). A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The 
effective date of an award of increased compensation to a veteran 
shall be the earliest date as of which it is ascertainable that 
an increase in disability has occurred, if the application for an 
increased rating is received within one year of the date of 
increase in disability. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2002). 
A veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102. When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied. 
See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran is currently rated as 30 percent disabled due to PTSD 
from July 1, 2006 (the day after discharge from service); 50 
percent disabled due to PTSD from June 4, 2006; and 70 percent 
disabled due to PTSD from December 21, 2009.

In a rating decision dated in February 2010, the RO granted a 
rating of 70 percent for PTSD, effective from December 21, 2009.

In March 2010, the RO received written statements from the 
Veteran and from his representative expressly disagreeing with 
the effective date of December 21, 2009, for a staged higher 
initial rating of 70 percent for PTSD. The Veteran and his 
representative specifically contended in the notice of 
disagreement that an effective date of July 29, 2009, was 
warranted, for a 70 percent rating for PTSD.

At a May 2006 pre-discharge VA examination, the Veteran was shown 
to have symptoms associated with PTSD such as anxiety, 
depression, nightmares, flashbacks, and hyper-vigilance and 
hyper-arousal. There were no abnormal findings on mental status 
examination. Global assessment of functioning was rated as 65.

The Veteran was discharged from active service on June 30, 2006.  
In a rating decision dated in August 2006 the Veteran was granted 
service connection for PTSD and a noncompensable rating was 
assigned.

On April 3, 2007, the Veteran sought treatment for PTSD at a VA 
Medical Center. On intake the Veteran indicated that he had 
depression and PTSD while in the military and needed to follow 
up. He indicated that he was not suicidal but was "going round 
and round getting no help," and could not sleep well. He 
described problems with his hearing, knees and legs (for which he 
is in receipt of service connection), but expressed the view that 
"I need straightening up my head first. . . I need help."  
(Quotes in original treatment note.) The active problems list 
included depression and PTSD. Screens for major depression and 
PTSD were positive. The Veteran indicated that he was constantly 
on guard, watchful, or easily startled; and that he felt numb and 
detached from others, activities, or his surroundings. The 
assessment included a history of depression, PTSD, insomnia, and 
having paranoid symptoms. 

At VA mental health treatment on April 5, 2007, PTSD was 
diagnosed and a GAF score of 45 was assigned. The Veteran was 
begun on psychiatric medication. The Veteran indicated that he 
was frustrated because of his psychiatric problems. He described 
having sleep disruption with difficulty initiating and 
maintaining sleep. He indicated that sometimes he did not sleep 
at all and felt exhausted the next day. He described an increase 
in dreams and flashbacks related to combat over the past three to 
six months. He had intense and fearful dreams about being on 
patrol and being in firefights. He had vivid dreams of combat 
scenes including a friend who was severely injured and died 
beside him.

At a VA examination in July 2007, the Veteran was diagnosed as 
having PTSD and a GAF score of 45 was assigned. A lengthy report 
of symptoms and complaints included fleeting thoughts of suicide, 
flashbacks to combat in Iraq such that he felt his eyes were 
playing tricks on him, intrusive thoughts of a close friend who 
was killed by his side, nightmares of combat, and frightening a 
girlfriend due to sudden reactions and violent movements in his 
sleep as he dreamt of combat. He indicated that he kept a knife 
under his pillow. His re-experiencing of symptoms was described 
as "significant and extremely disturbing."  He had adopted a 
cold nature, which he had retained, as a result of interrogating 
Iraqi insurgents. He was deeply distressed about his time in Iraq 
and could not integrate this into his current life. He stated 
that anger was a significant problem in his life and that and 
that he was often raising his voice, hollering and cursing. He 
said he had no patience for stupidity and described many 
homicidal thoughts since he left Iraq. He described panic attacks 
including heart palpitations and periods of shaking and chest 
pain. He had been undergoing treatment for four months and was 
taking an antidepressant. The Veteran was noted to have a primary 
diagnosis of PTSD and to have some alcohol intake secondary to 
PTSD. He described a worsening of his symptoms since discharge 
from service. The VA examiner opined that "this is quite a 
devastating impact of PTSD for this 28-year-old single gentleman 
who prior to going into Iraq had a normal social life."  

An August 2008 report of evaluation at the Trenton Vet Center 
contains findings consistent with the examination and treatment 
findings discussed above. The diagnosis was chronic PTSD. A GAF 
score of 45 was assigned.

The Veteran's GAF score from April 2007 forward has been found to 
be 45 on VA examination, at VA treatment, and upon evaluation at 
the Trenton Vet Center. A GAF score of 45 is consistent with a 
rating of 70 percent, as GAF scores ranging from 41 to 50 are 
designated to reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). 

Further, the April 2007 intake notes and the July 2007 VA 
examination report are sufficient to establish that the Veteran 
had symptomatology of PTSD sufficient to warrant a rating of 70 
percent from April 3, 2007, forward. This is the first date that 
it is ascertainable that the Veteran's PTSD had worsened and that 
the criteria for a rating of 70 percent for PTSD were met. See 38 
C.F.R. 3.400(o). In addition to a GAF score of 45, symptoms 
consistent with a rating of 70 percent from April 2007 forward as 
described in VA treatment and examination records include 
suicidal and homicidal ideation, interference with routine 
activities, near-continuous panic or depression; impaired impulse 
control with unprovoked irritability and periods of violence; and 
difficulty in adapting to stressful circumstances such as work or 
a worklike setting.

In light of the above, an earlier effective date of April 3, 
2007, for an increased rating of 70 percent for PTSD, is 
warranted. 

This is a grant of the separately appealed and certified claim 
for an effective date earlier than December 21, 2009, for a 70 
percent rating for PTSD. This decision shall not be interpreted 
so as to preclude still-higher ratings upon further development 
and adjudication of the Veteran's separate but related claims for 
a TDIU and a higher initial rating for PTSD.


ORDER

Entitlement to an earlier effective date of April 3, 2007, for a 
rating of 70 percent for PTSD is granted.


REMAND

A July 2007 VA examination report indicates that the Veteran had 
been receiving VA mental health treatment continuously from April 
2007 to July 2007; however, aside from records of treatment from 
April 3, 2007, to April 13, 2007, those records of treatment have 
not been associated with the claims file. The records of 
treatment from April 2007 to July 2007 must be sought and 
obtained for consideration of the Veteran's claims for a rating 
in excess of 70 percent for PTSD and for a TDIU. See 38 U.S.C.A. 
§ 5013A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a letter dated in January 2010 a private clinician opined that 
the Veteran should be rated as 70 percent disabled due to PTSD, 
and in a letter dated in March 2010 the same clinician opined 
that the Veteran should be rated as 100 percent disabled due to 
PTSD.  Although it is not clear whether the physician is aware of 
VA's criteria for the evaluation of service-connected disorders, 
the clinician's observation is relevant because it presumably 
reflects a worsening of the Veteran's condition in the year 2010. 

The most recent VA examination of the Veteran was conducted in 
December 2009. At that examination the Veteran described a 
pattern of being unable to hold a job due to symptoms of PTSD. 
The record does not contain an opinion as to whether the 
Veteran's PTSD, or his PTSD in combination with his additional 
service-connected disabilities, renders him totally socially and 
occupationally impaired, or unable to secure or follow a 
substantially gainful occupation. 

In light of the apparent worsening of the Veteran's PTSD since 
the most recent VA examination and the need for an opinion as to 
whether he has total occupational and social impairment due to 
service-connected disability, a new VA examination and opinion is 
needed for adjudication of the claims for a higher initial rating 
for PTSD and for a TDIU. See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 
11-95.
  
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of all private, VA and Vet Center health care 
providers who have treated his service-
connected PTSD, low back, tinnitus, left and 
right knee, left foot and right forearm scar 
disabilities during the period from July 2006 
to the present. 

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain all relevant 
available records not currently associated 
with the claims file from each health care 
provider the Veteran identifies. 

(b) The records sought must include VA 
records of treatment for PTSD from April 2007 
to July 2007, and any subsequent relevant 
records of VA treatment not previously 
obtained.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2. The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
physician with appropriate expertise. 

The purpose of the examination is to determine 
the current severity of the Veteran's 
psychiatric disability and to determine 
whether the Veteran, as a result of the 
combined effect of his service-connected 
disabilities, is unable to secure or follow a 
substantially gainful occupation.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, the 
Veteran must be scheduled for further medical 
examinations. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

(c) The examiner must indicate whether the 
Veteran's psychiatric disability is manifested 
by total occupation and social impairment, and 
must specifically state whether his 
psychiatric disability includes: 

(i) gross impairment in thought processes 
or communication; 

(ii) persistent delusions or 
hallucinations; 

(iii) grossly inappropriate behavior; 

(iv) persistent danger of hurting self or 
others; 

(v) intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene);

(vi) disorientation to time or place; 

(vii) memory loss for names of close 
relatives, own occupation or own name.

(d) The examiner must describe all present 
manifestations of the Veteran's PTSD. 

(e) The examiner must assign a Global 
Assessment of Functioning score with a 
rationale for the score provided. 

(f) The examiner must provide an opinion as to 
whether the combined effects of the Veteran's 
service-connected PTSD, low back disability, 
tinnitus, left knee patellofemoral pain 
syndrome, right knee patellofemoral pain 
syndrome, residuals of a left great toe 
fracture, and right forearm scar render him 
unable to secure and follow a substantially 
gainful occupation.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. 

3. Readjudicate the issues on appeal. 
Readjudication must include the matters of 
entitlement to a TDIU and entitlement to 
staged higher initial ratings for PTSD. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order. No action is required of the Veteran until he is 
otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


